In a proceeding under CPLR article 78 inter alia to declare invalid the party call of the Democratic Party in Queens County, dated April 27, 1966 (as amended), petitioners appeal from a judgment of the Supreme Court, Queens County, entered June 1, 1966, which adjudged inter alia that certain designating petitions are valid. Judgment modified, on the law and facts, in accordance with the stipulation of the attorneys for the respective parties (1) by adding to the names of the persons set forth in the second decretal paragraph of the judgment as candidates for the designated party positions (after the name “Caroline Schmitt”) the names of Francis X. Keane and Gloria C. Bendl; and (2) by eliminating the word “respectively” where it first appears in said second decretal paragraph (after the letter “B”). As so modified, judgment affirmed, without costs. On motion, leave to appeal to the Court of Appeals is granted. Beldoek, P. J., Christ, Brennan, Hill and Benjamin, JJ., concur.